Exhibit LACLEDE GAS COMPANY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended December 31, (Thousands) 2008 2007 Operating Revenues: Utility $ 358,101 $ 320,892 Other 597 786 Total Operating Revenues 358,698 321,678 Operating Expenses: Utility Natural and propane gas 254,897 222,841 Other operation expenses 36,301 35,213 Maintenance 6,534 6,235 Depreciation and amortization 9,119 8,713 Taxes, other than income taxes 18,358 16,681 Total Utility Operating Expenses 325,209 289,683 Other 530 725 Total Operating Expenses 325,739 290,408 Operating Income 32,959 31,270 Other Income and (Income Deductions) – Net 610 2,032 Interest Charges: Interest on long-term debt 6,146 5,126 Other interest charges 3,189 4,016 Total Interest Charges 9,335 9,142 Income Before Income Taxes 24,234 24,160 Income Tax Expense 8,037 8,365 Net Income 16,197 15,795 Dividends on Redeemable Preferred Stock 8 10 Earnings Applicable to Common Stock $ 16,189 $ 15,785 See Notes to Financial Statements. 1 LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended December 31, (Thousands) 2008 2007 Net Income $ 16,197 $ 15,795 Other Comprehensive Income, Before Tax: Amortization of actuarial loss included in net periodic pension cost 50 43 Income Tax Expense Related to Items of Other Comprehensive Income 17 17 Other Comprehensive Income, Net of Tax 33 26 Comprehensive Income $ 16,230 $ 15,821 See Notes to Financial Statements. 2 LACLEDE GAS COMPANY BALANCE SHEETS (UNAUDITED) Dec. 31, Sept. 30, Dec. 31, (Thousands) 2008 2008 2007 ASSETS Utility Plant $ 1,239,063 $ 1,229,174 $ 1,195,431 Less:Accumulated depreciation and amortization 410,662 405,977 395,447 Net Utility Plant 828,401 823,197 799,984 Other Property and Investments 37,239 37,570 38,554 Current Assets: Cash and cash equivalents 1,821 3,163 4,038 Accounts receivable: Utility 208,744 98,708 211,568 Non-utility 1,640 1,601 1,578 Associated companies 3,478 3,028 325 Other 4,991 4,852 4,891 Allowances for doubtful accounts (8,331 ) (12,476 ) (8,373 ) Inventories: Natural gas stored underground at LIFO cost 197,360 206,194 132,006 Propane gas at FIFO cost 19,871 19,911 19,913 Materials, supplies, and merchandise at average cost 5,227 5,176 4,915 Derivative instrument assets 23,203 54,578 13,924 Unamortized purchased gas adjustments 24,149 33,411 8,613 Deferred income taxes — — 392 Prepayments and other 6,300 6,635 6,971 Total Current Assets 488,453 424,781 400,761 Deferred Charges: Regulatory assets 354,274 334,755 288,868 Other 5,844 5,512 3,525 Total Deferred Charges 360,118 340,267 292,393 Total Assets $ 1,714,211 $ 1,625,815 $ 1,531,692 3 LACLEDE GAS COMPANY BALANCE SHEETS (Continued) (UNAUDITED) Dec. 31, Sept. 30, Dec. 31, (Thousands, except share amounts) 2008 2008 2007 CAPITALIZATION AND LIABILITIES Capitalization: Common stock and Paid-in capital (11,603, 10,416, and 10,337 shares issued, respectively) $ 200,001 $ 157,883 $ 153,010 Retained earnings 210,205 202,535 203,800 Accumulated other comprehensive loss (1,757 ) (1,790 ) (1,701 ) Total Common Stock Equity 408,449 358,628 355,109 Redeemable preferred stock (less current sinking fund requirements) 467 467 627 Long-term debt 389,196 389,181 309,138 Total Capitalization 798,112 748,276 664,874 Current Liabilities: Notes payable 263,500 215,900 294,450 Notes payable – associated companies 52,594 89,216 — Accounts payable 71,584 58,483 83,575 Accounts payable – associated companies 6 — 3,341 Advance customer billings 16,578 25,548 27,382 Current portion of preferred stock 160 160 160 Wages and compensation accrued 14,063 12,197 13,262 Dividends payable 8,676 8,407 8,280 Customer deposits 13,772 14,020 15,128 Interest accrued 6,825 10,094 6,073 Taxes accrued 30,118 10,434 16,130 Deferred income taxes current 5,791 7,781 — Other 16,386 8,720 5,664 Total Current Liabilities 500,053 460,960 473,445 Deferred Credits and Other Liabilities: Deferred income taxes 215,860 222,379 230,840 Unamortized investment tax credits 3,918 3,973 4,143 Pension and postretirement benefit costs 103,507 98,513 67,648 Asset retirement obligations 27,220 26,817 26,445 Regulatory liabilities 42,639 42,191 39,687 Other 22,902 22,706 24,610 Total Deferred Credits and Other Liabilities 416,046 416,579 393,373 Total Capitalization and Liabilities $ 1,714,211 $ 1,625,815 $ 1,531,692 See Notes to Financial Statements. 4 LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended December 31, (Thousands) 2008 2007 Operating Activities: Net Income $ 16,197 $ 15,795 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 9,119 8,713 Deferred income taxes and investment tax credits (11,900 ) 1,914 Other – net 1,950 426 Changes in assets and liabilities: Accounts receivable – net (114,809 ) (109,500 ) Unamortized purchased gas adjustments 9,262 4,200 Deferred purchased gas costs (14,832 ) 1,943 Accounts payable 14,875 37,767 Advance customer billings – net (8,970 ) 1,942 Taxes accrued 19,660 (3,080 ) Natural gas stored underground 8,834 6,192 Other assets and liabilities 33,907 13,251 Net cash used in operating activities (36,707 ) (20,437 ) Investing Activities: Capital expenditures (13,997 ) (13,012 ) Other investments (824 ) (1,122 ) Net cash used in investing activities (14,821 ) (14,134 ) Financing Activities: Maturity of First Mortgage Bonds — (40,000 ) Issuance of short-term debt – net 10,978 83,050 Changes in book overdrafts 6,115 — Dividends paid (8,255 ) (7,909 ) Issuance of common stock to Laclede Group 40,868 1,006 Excess tax benefits from stock-based compensation 595 8 Other (115 ) — Net cash provided by financing activities 50,186 36,155 Net Increase (Decrease) in Cash and Cash Equivalents (1,342 ) 1,584 Cash and Cash Equivalents at Beginning of Period 3,163 2,454 Cash and Cash Equivalents at End of Period $ 1,821 $ 4,038 Supplemental Disclosure of Cash Paid During the Period for: Interest $ 12,503 $ 14,360 Income taxes 76 4,119 See Notes to Financial Statements. 5 LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying financial statements of Laclede Gas Company (Laclede Gas or the Utility). In the opinion of Laclede Gas, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented. This Form 10-Q should be read in conjunction with the Notes to Financial Statements contained in Laclede Gas’ Fiscal Year2008 Form 10-K. Laclede Gas is a regulated natural gas distribution utility having a material seasonal cycle. As a result, these interim statements of income for Laclede Gas are not necessarily indicative of annual results or representative of succeeding quarters of the fiscal year. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. BASIS OF PRESENTATION - In compliance with generally accepted accounting principles, transactions between
